EXHIBIT 10.51

 

STATE OF OKLAHOMA

WORKERS' COMPENSATION COURT

1915 NORTH STILES

OKLAHOMA CITY, OKLAHOMA 73105-4904

 

SURETY BOND OF SELF-INSURER OF WORKERS' COMPENSATION

 

IN THE MATTER OF THE PERMIT OF

 

 

 

 

 

 

SURETY BOND

 

LABOR READY CENTRAL, INC.

NO.1835789

 

 

 

 

 

EFFECTIVE DATE:  10/1/01

 

 

Employer, Self-Insurance

Permit No.:  19190

 

KNOW ALL PERSONS BY THESE PRESENTS:

 

THAT LABOR READY CENTRAL.  INC.

 

(Employer)

 

 

whose address is 1016 South 28th Street, Tacoma, WA 98409

 

as Principal, and GREAT AMERICAN INSURANCE COMPANY

 

(Surety)

 

 

a corporation organized under the laws of Ohio and authorized to transact a
general surety business in the State of Oklahoma, as Surety, whose address is
580 Walnut Street, Cincinnati, OH 45202 are held and firmly bound to the State
of Oklahoma in the penal sum of SIX HUNDRED FIFTY THOUSAND AND NO/100 -- Dollars
($ 650,000.00 ) for which payment we bind ourselves, our heirs, executors,
administrators, successors and assigns, jointly and severally, firmly by these
presents.

 

Sealed with our seal and dated this 6th day of September, 2001.

 

WHEREAS In accordance with the provisions of Section 61 of Title 85 of the
Oklahoma Statutes, the Principal elected to self-insure, and made application
for, and received from the Administrator of the Oklahoma Workers' Compensation
Court, a Self-Insurance Permit, upon a

 

--------------------------------------------------------------------------------


 

 furnishing of proof satisfactory to the Administrator of the ability to
self-insure and to compensate any or all employees of said Principal for injury
or disability, and their dependents for death incurred or sustained by said
employees, pursuant to the terms, provisions and limitations of the Oklahoma
Workers Compensation Act.

 

NOW THEREFORE, the conditions of this bond or obligations are such that if the
Principal shall pay and furnish compensation pursuant to the terms, provisions
and limitations of said Workers' Compensation Act to its employees for injury or
disability, and to the dependents of its employees for death incurred or
sustained by said employees, then this bond or obligation shall be null and
void:  otherwise to remain in full force and effect.

 

FURTHERMORE, It is understood and agreed that:

 

1)                                      The Surety does, by these presents,
undertake and agree that the obligation of this bond shall cover and extent to
all past, present, existing and potential liability of said Principal, as a
self-insurer, to the extent of the penal sum herein named, without regard to
specific injuries, date or dates of injuries, happenings or events.

 

2)                                      The aggregate liability of the Surety
hereunder on all claims whatsoever shall not exceed the penal sum of this bond
in any event.

 

3)                                      This bond may be terminated at any time
by the Surety upon giving thirty (30) days' written notice by certified mail to
the Administrator of the Oklahoma Workers' Compensation Court, which notice
shall be deemed to have been given when received by said Court.  The liability
of the Surety shall cease at the expiration of the thirty days, save and except
as to all past, present, existing and potential liability of the principal
incurred as to self-insurer prior to the expiration of the thirty days.  This
bond shall also terminate upon the revocation of the Self-Insurance Permit, save
and except as to all past, present, existing and potential liability of the
Principal, incurred as a self-insurer prior to such revocation; and the
Principal and the Surety, herein named, shall be notified in writing, by said
Administrator, in the event of such revocation.

 

4)                                      Where the Principal posts with the
Administrator of the Oklahoma Workers' Compensation Court a replacement security
deposit in the form of a surety bond, irrevocable letter of credit, cash,
securities or any combination thereof in the full amount as may be required by
the Administrator to secure all incurred liabilities for the payment of
compensation of said Principal under the Oklahoma Workers' Compensation Act, the
Surety is released from the obligations under this surety bond upon the date of
acceptance by the Administrator or said replacement security deposit.

 

5)                                      If the said Principal shall suspend
payment of workers' compensation benefits or shall become insolvent or a
receiver shall be appointed for its business, the undersigned Surety will become
liable for the workers' compensation obligations of the Principal on the date
benefits are suspended and the Surety shall begin payments within thirty (30)
days after receipt of written notification by the Administrator of the Oklahoma
Workers' Compensation Court to begin payments under the terms of this bond.

 

6)                                      When the Surety exercises its obligation
to pay claims, it shall pay benefits due to the Principals, injured workers
without a formal award of the Workers' Compensation Court and such payment

 

2

--------------------------------------------------------------------------------


 

 will be a credit against the penal sum of the bond.  Administrative and legal
costs incurred by the Surety in discharging its obligations shall also be a
charge against the penal sum of the bond.

 

7)                                                If any part of provision of
this bond shall be declared unenforceable or held to be invalid by a court of
proper jurisdiction, such determination shall not affect the validity or
enforceability of the other provisions or parts of this bond.

 

IN WITNESS WHEREOF, the Principal has caused these presents to be executed by
the signature of its President, and its corporate seal attached thereto,
attested by its Vice President, and the Surety has likewise caused these
presents to be executed by the signature of its Attorney-in-Fact, and its
corporate seal attached hereto, attested by its Attorney-in-Fact.

 

(SEAL)

LABOR READY CENTRAL, INC.

Attest as to Seal:

 

Principal

 

 

 

 

 

/s/ Steven Cooper

 

By

/s/ Tim Adams

 

(Title)

Vice President

President

(Title)

 

Steven Cooper

Tim Adams

 

 

 

 

 

(SEAL)

 

 

 

Attest as to Seal:

 

 

 

 

 

 

 

/s/ Tevy Lor

 

By 

/s/ Kathie L. Wiegers

 

 

(Title) Tevy Lor, Attorney-in-Fact

 

Kathie L. Wiegers, Attorney-in-Fact

 

 

 

 

Countersigned

/s/ Marilyn J. Lowe

 

 

 

(Resident Representative of Oklahoma) Marilyn J. Lowe

 

 

 

(If executed by other than a corporation)

 

IN WITNESS WHEREOF, we have hereunto set our hands and seals on the day and date
first above written.

 

 

 

 

 

 

 

 

 

 

 

 

 

Principal

 

 

 

 

 

 

 

 

 

Witness:

 

 

 

 

By

 

 

 

 

 

 

 

 

(Title)

 

 

3

--------------------------------------------------------------------------------


 

 

 

 

 

Surety

 

 

 

 

 

 

If executed by the Surety under a power-of-attorney)

 

THIS bond is executed under a power-of-attorney.*

 

I certify (or declare) under penalty of perjury under the laws of the State of
Oklahoma that the foregoing is true and correct.

 

September 6, 2001

 

/s/ Kathie L. Wiegers

 

Date

Signature of Attorney-In-Fact

 

 

 

Kathie L. W.iegers

 

 

Printed or Typed Name of Attorney-In-Fact

 

 

Countersigned 

/s/ Marilyn J. Lowe

 

 

 

(Resident Representative of Oklahoma) Marilyn J. Lowe

 

•                                          (A copy of the power-of-attorney,
entitling or authorizing the person who executed the bond to do so for and in
behalf of the Surety, must be filed with the Administrator of the Oklahoma
Workers' Compensation Court).

 

GREAT AMERICAN INSURANCE COMPANY®

580 WALNUT STREET • CINCINNATI, OHIO 45202 • 513-369-5000 • FAX 513-723-2740

 

The number of persons authorized by

 

 

this power of attorney is not more than

No. 0

17201

SEVEN

POWER OF ATTORNEY

 

 

KNOW ALL MEN BY THESE PRESENTS:  That the GREAT AMERICAN INSURANCE COMPANY, a
corporation organized and existing under and by virtue of the laws of the State
of Ohio, does hereby nominate, constitute and appoint the person or persons
named below its true and lawful attorney-in-fact, for it and in its name, place
and stead to execute in behalf of the said Company, as surety, any and all
bonds, undertakings and contracts of suretyship, or other written obligations in
the nature thereof; provided that the liability of the said Company on any such
bond, undertaking or contract of suretyship executed under this authority shall
not exceed the limit stated below.

 

Name

 

Address

 

Limit of Power

JAY A. MILEY

 

ALL OF

 

ALL

PATRICK D. DINEEN

 

SEATTLE ,WASHINGTON

 

UNLIMITED

HEIDI BROCKUS

 

 

 

 

KRISTA M. STROMBERG

 

 

 

 

KATHIE L. WIEGERS

 

 

 

 

TEVY LOR

 

 

 

 

SUZANNE HOLDEN

 

 

 

 

 

This Power of Attorney revokes all previous powers issued in behalf of the
attorney(s)-in-fact named above.

 

IN WITNESS WHEREOF the GREAT AMERICAN INSURANCE COMPANY has caused these
presents to be signed and attested by its appropriate officers and its corporate
seal hereunto affixed this 18th day of April, 2001

 

4

--------------------------------------------------------------------------------


 

Attest

 

GREAT AMERICAN INSURANCE COMPANY

 

STATE OF OHIO, COUNTY OF HAMILTON - ss:

 

On this 18th day of April, 2001, before me personally appeared DOUGLAS R. BOWEN,
to me known, being duly sworn, deposes and says that he resided in Cincinnati,
Ohio, that he is the Vice President of the Bond Division of Great American
Insurance Company, the Company described in and which executed the above
instrument; that he knows the seal; that it was so affixed by authority of his
office under the By-Laws of said Company, and that he signed his name thereto by
like authority.

 

This Power of Attorney is granted by authority of the following resolutions
adopted by the Board of Directors of Great American Insurance Company by
unanimous written consent dated March 1, 1993.

 

RESOLVED:  That the Division President, the several Division Vice Presidents and
Assistant Vice Presidents, or any one of them, be and hereby is authorized, from
time to time, to appoint one or more Attorneys-In-Fact to execute on behalf of
the Company, as surety, any and all bonds, undertakings and contracts of
suretyship, or other written obligations in the nature thereof;to prescribe
their respective duties and the respective limits of their authority; and to
revoke any such appointment at any time.

 

RESOLVED FURTHER: That the Company seal and the signature of any of the
aforesaid officers and any Secretary or Assistant Secretary of the Company may
be affixed by facsimile to any power of attorney or certificate of either given
for the execution of any bond, undertaking, contract or suretyship, or other
written obligation in the nature thereof, such signature and seal when so used
being hereby adopted by the Company as the original signature of such officer
and the original seal of the Company, to be valid and binding upon the Company
with the same force and effect as though manually affixed.

 

 

CERTIFICATION

 

I, RONALD C. HAYES, Assistant Secretary of Great American Insurance Company, do
hereby certify that the foregoing Power of Attorney and the Resolutions of the
Board of Directors of March 1, 1993 have not been revoked and are now in full
force and effect.

 

Signed and sealed this 6th day of September, 2001.

 

5

--------------------------------------------------------------------------------


 

All-Purpose

Certificate of Acknowledgment

 

State of

Washington

 

 

 

 

 

 

 

 

County of

King

 

 

 

 

 

 

 

 

On

September 6, 2001

before me,

Krista M. Stromberg,

 

DATE

 

NAME OF NOTRAY PUBLIC

 

 

 

 

 

 

 

personally appeared Kathie L. Wiegers

 

 

 

 

NAME(S) OF SIGNER(S)

 

 

 

 

 

 

 

 

ý personally known to me - OR

o proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signatures on the instrument the person(s), or the entity
upon behalf of which the person(s) acted, executed the instrument.

 

 

Witness my hand and official seal.

 

 

 

 

 

 

 

 

 

 

 

 

 

 /s/ Krista M. Stromberg

 

 

 

 SIGNATURE OF NOTARY PUBLIC

 

 

 

Though the data below is not required by law, it may prove valuable to persons
relying on the document and prevent fraudulent reattachment of this form.

 

CAPACITY CLAIMED BY SIGNER

 

 

 

 

DESCRIPTION OF ATTACHED DOCUMENT

Attorney-in-Fact

 

 

 

 

 

Type of Document

 

 

 

 

 

 

 

 

 

 

 

Surety Bond of Self-Insurer of Workers'

 

 

 

 

 

 

 

 

Compensation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of Pages

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Four (4)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date of Document

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

September 6, 2001

 

6

--------------------------------------------------------------------------------


 

 

Signer(s) Other Than Named Above

 

 

 

 

Labor Ready Central, Inc.

 

 

SIGNER IS REPRESENTING:

 

NAME OF PERSON(S) OR ENTITY(IES)

 

 

Great American Insurance Company

 

7

--------------------------------------------------------------------------------